COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ENRIQUEZ TRANSPORTATION, INC.,                   §
 JED TRANSPORATION, INC., SERGIO                                  No. 08-13-00090-CV
 ENRIQUEZ, JULIANNA RICO, AND                     §
 DAISY SANCHEZ,                                                      Appeal from the
                                                  §
                              Appellants,                          120th District Court
                                                  §
 v.                                                             of El Paso County, Texas
                                                  §
 ERAZMO MORALES SALAZAR,                                            (TC# 2009-1679)
                                                  §
                              Appellee.

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellants have not filed a brief or a motion

for extension of time to file a brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX. R. APP. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App. -- San Antonio 1998, no writ).

       On June 20, 2013, the Clerk of the Court notified Appellants that their brief was past due

and no motion for extension of time to file a brief had been received. The Clerk also informed the
parties of the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of

the notice, a party responded showing grounds to continue the appeal. No response has been

received as of this date. We dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).



                                               GUADALUPE RIVERA, Justice
July 24, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                  2